Citation Nr: 1032064	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to June 
1978.  He died in December 2001.  The appellant is the Veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

In April 2010, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.  During the hearing, the appellant 
submitted additional evidence to the Board, along with a waiver 
of initial RO review of this evidence.  The Board accepts this 
additional evidence for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

Chairman's Memorandum 01-06-24, dated in September 2006, directed 
that the processing of claims for compensation based on exposure 
to herbicides affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 Vet. 
App. 256 (2006), be temporarily stayed pending an appeal of that 
decision.  Specifically, the stay was applicable in those cases 
where a claim for service connection - including for cause of 
death, was based on exposure to herbicides (Agent Orange) and the 
only evidence of exposure was the receipt of the Vietnam Service 
Medal (VSM) or service on a vessel off the shore of Vietnam.  The 
Board wrote to the appellant in June 2008 to inform her of this 
temporary stay, pending a resolution of the Haas appeal.

The stay on processing these claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the United 
States Court of Appeals of the Federal Circuit in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. § 
3.307(a)(6)(iii).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Procedurally, the Board notes that in December 2002, the 
Wilmington RO denied the claim for entitlement to service 
connection for the cause of the Veteran's death.  The appellant 
did not perfect an appeal, and therefore, the 2002 rating 
decision is final.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  However, if, after VA issues a decision on a 
claim, it receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file at the time of the prior 
decision, VA is required to reconsider the claim without regard 
to the provisions relating to new and material evidence.  38 
C.F.R. § 3.156(c)).  In this case, the Veteran's service 
personnel records have been associated with the claims file that 
had not been considered by the RO in its December 2002 rating 
decision.  (The Board notes that the RO did consider the new 
records in the 2005 rating decision.)  Specifically, the service 
personnel records reflect the Veteran's duty locations.  Because 
these records are relevant to the issue on appeal, the Board will 
reconsider and evaluate the appellant's claim for service 
connection on the merits, rather than characterizing it as a 
claim to reopen.

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran was exposed to 
Agent Orange, and therefore the cause of his death, metastatic 
brain and liver cancer due to lung cancer, is entitled to 
presumptive service connection. 

As to the alleged in-service herbicide exposure, the Board 
acknowledges that the underlying cause of the Veteran's death, 
lung cancer, is one of the diseases associated with herbicide 
exposure for purposes of the presumption. 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  However, the Board finds 
that the Veteran does not have "service in Vietnam," such that 
exposure to herbicides may not be presumed.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in 
Vietnam" for purposes of applying the herbicide presumption 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, 
the Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.

In addition, the Federal Circuit held that "service in Vietnam" 
will not be presumed based upon the Veteran's receipt of a VSM.  
See Haas, supra.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude missions 
in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of the 
Republic of Vietnam is not qualifying service in Vietnam).  
Additionally, there is no presumptive service connection for 
claims based on servicing or working on aircraft that flew 
bombing missions over Vietnam. See VA Fast Letter 09-20 (May 6, 
2009).  Moreover, the fact that the Veteran never claimed actual 
visitation to Vietnam contradicts any presumption that he served 
in Vietnam simply because he received the Vietnam Service Medal.  
However, the Veteran and appellant claimed that the Veteran had 
exposure to Agent Orange while in Thailand.

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure in 
locations other than the Republic of Vietnam, particularly in 
Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(n), (p), and (q).  Specifically, the M21- 1MR 
provides that the several items of development should be 
performed, including considering the Memorandum on "Herbicide 
Use in Thailand during the Vietnam Era;" notifying the Veteran 
appropriately concerning Thailand herbicide exposure; and if 
necessary, requesting verification of herbicide exposure from the 
United States Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides. See id; see also VBA Fast 
Letter 09-20, "Developing for Evidence of Herbicide Exposure in 
Haas- Related Claims from Veterans with Thailand Service during 
the Vietnam Era" (May 6, 2009).

The Board has reviewed the claims file and notes that the RO has 
taken steps to corroborate that the Veteran did not serve in 
Vietnam, but, to date, the RO has apparently not taken the 
corroboration actions indicated in VA Fast Letter 09-20, to 
include sending a request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  See VA Fast 
Letter 09-20 (May 6, 2009).  Thus, such should be accomplished on 
remand.

Thereafter, in light of all the evidence of record, the AMC/RO 
must readjudicate whether the Veteran was exposed to herbicides 
while serving in Thailand, and thus, whether presumptive service 
connection is warranted for the cause of the Veteran's death.

In the event that it is determined that presumptive service 
connection for herbicide exposure is not in order, direct service 
connection must still be considered.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  In this regard, VA has not obtained a 
medical opinion addressing the relationship, if any, between the 
cause of the Veteran's death, cancer, and his military service.  
The death certificate confirmed that the Veteran died on December 
[redacted], 2001 of metastatic cancer to brain and liver, due to lung 
cancer.  The remaining question is whether the Veteran's cancer 
is in any way related to his military service.  In Delarosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of 
Appeals for the Federal Circuit held, in the context of a claim 
for DIC, under 38 U.S.C.A. § 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a medical 
opinion when such opinion is "necessary to substantiate the 
claimant's claim for a benefit."  Subsequently, in Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit also 
held that 38 U.S.C.A. § 5103A(a) does not require the VA to 
assist a claimant in obtaining a medical opinion or examination 
in a DIC claim when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Service treatment records reveal a diagnosis of pneumonia in 
January 1971.  In addition, x-rays dated in April 1974 reflect 
evidence of a pulmonary nodule.  A subsequent May 1974 computed 
tomography of the chest indicates that there is no significant 
lesion.  A March 1978 chest x-ray associated with the retirement 
examination is also negative.  Upon review of the evidence of 
record revealing some in-service evidence of respiratory 
findings, the Board concludes there is a possibility that a VA 
opinion might aid the appellant in substantiating the claim.  
Therefore, a remand for an opinion from a VA physician as to the 
etiology of the cause of the Veteran's death is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake all required 
development as indicated by the instructions 
in VA Fast Letter 09-20 (May 6, 2009) and 
send a request, if deemed necessary, to the 
JSRRC or appropriate agency in order to 
attempt to determine whether the Veteran was 
exposed to herbicides during his period of 
service in Thailand based on the information 
of record.  All documentation of such efforts 
and responses should be added to the claims 
file.  The RO/AMC should also follow any 
recommendations provided by the JSRRC in 
obtaining relevant records from alternate 
sources.  All requests and responses with 
respect to the above actions, both positive 
and negative, should be associated with the 
claims file.

2.  After completion of the above, if it is 
determined that presumptive service 
connection is not warranted for the cause of 
the Veteran's death, request an appropriate 
VA physician to provide a medical opinion as 
to the following questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more probable) that 
the cause of the Veteran's death, metastatic 
brain and liver cancer due to lung cancer, 
had its onset in service or within one year 
from the Veteran's separation from service in 
June 1978?

(B)	If not, is it at least as likely as 
not (meaning 50 percent or more probable) 
that the cause of the Veteran's death is 
otherwise related to his documented in-
service treatment for various respiratory 
complaints?

In making this determination, please comment 
on the significance, if any, of the Veteran's 
in-service findings and his history of 
smoking two packs of cigarettes per day as it 
pertains to his lung cancer.  See, e.g., July 
2001 VA treatment record.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history.  The 
report must state whether such review was 
accomplished.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
designated VA physician should discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from review 
of the record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why this 
is not possible or feasible.

3.  Thereafter, readjudicate the cause-of-
death claim in light of the additional 
evidence.  If the benefits are not granted to 
the appellant's satisfaction, send her and 
her representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


